The question of fact argued by petitioner, and in no manner appearing in the opinion sought to be reviewed, is beyond the scope of the limited review of this court of decisions of the Court of Appeals, confined as it is to questions of law therein presented, as set forth in Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91, and subsequent decisions. The following, among other of our cases, serve as illustrations: Ballard v. State, 219 Ala. 222, 121 So. 502; McKinney v. State, 225 Ala. 7, 141 So. 706; Baumhauser v. Liquid Carbonic Corp., 223 Ala. 244, 135 So. 427; Hardy v. First Nat. Bank, 219 Ala. 435, 122 So. 702; Whisenant v. State,223 Ala. 550, 137 So. 457.
Recognizing this well-established rule, petitioner, contemporaneously herewith, submits an application for mandamus to the Court of Appeals to require in their opinion a statement and discussion of the facts in the case. But such application overlooks the fact that the Court of Appeals in this cause sat as one of final appellate jurisdiction (section 7309, Code 1923), and that section 10336, Code 1923, expressly authorizes (though perhaps unnecessarily so) no discussion of the facts in such opinion. The rule nisi will therefore also be denied.
The writ is denied.
Writ denied.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.